Order entered September 19, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00854-CV

        IN THE ESTATE OF DARRELL G. PILGRIM, DECEASED

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-18-03648-1

                                    ORDER

      Before the Court is the September 16, 2022 request of Substitute Court

Reporter Kelly Beaudot for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to October 17, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE